t c memo united_states tax_court george johnson jr petitioner v commissioner of internal revenue respondent docket no filed date robert i white and shelley cashion for petitioner richard t cummings and shelia dansby harvey for respondent memorandum findings_of_fact and opinion gale judge this case is before the court on petitioner's motion for partial summary_judgment petitioner's motion and respondent's cross-motion for partial summary_judgment respondent's cross-motion the parties have filed various briefs and memoranda in support of and in opposition to these motions respondent determined the following deficiencies in and additions to petitioner' sec_1 federal income taxes year deficiency dollar_figure dollar_figure addition_to_tax sec_6653 dollar_figure dollar_figure unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure for taxable_year respondent determined a total adjustment to income of dollar_figure of which dollar_figure was attributed to undistributed_taxable_income from johnson programming services inc jps for taxable_year respondent determined a total adjustment to income of dollar_figure of which dollar_figure was attributed to undistributed_taxable_income from jps petitioner's motion requests the court to rule as a matter of law that jps was not a corporation taxable under subchapter_s of the internal_revenue_code s_corporation respondent's cross-motion requests the court to rule as a matter in the notice_of_deficiency respondent also determined the deficiencies but not the additions to tax against petitioner's wife at the time mary ann johnson respondent has agreed that mary ann johnson qualifies as an innocent spouse and she is not a petitioner in this case of law that petitioner is precluded from challenging the validity of the s_corporation status of jps we deny both motions findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and attached exhibits at the time of filing the petition petitioner resided in houston texas petitioner incorporated jps on date with petitioner and his wife mary ann johnson as directors and the sole officers petitioner was president and mary ann johnson was secretary in addition to them jps had at most three other employees during the period of one of whom was petitioner’s daughter on date which was the friday after thanksgiving day the internal_revenue_service fresno service_center fresno service_center stamped received on the face of a form_2553 election by a small_business_corporation listing jps as the electing_corporation the parties have stipulated that it is unknown whether the form_2553 was mailed hand delivered or transported by private courier to the fresno service_center it has been alleged and the parties do not appear to dispute that petitioner and mary ann johnson were the only shareholders of jps however the only evidence of that allegation currently in the record is a form_2553 the validity and authorship of which are disputed the form_2553 contained the following information jps's name and address the principal business activity of jps the number of shares issued the name of a predecessor business johnson programming services the date and place of incorporation california and three signatures one apparently the signature of petitioner as president and the other two apparently the signatures of petitioner and mary ann johnson as shareholders consenting to the election the parties have stipulated that in the opinion of respondent's handwriting expert there is a high degree of probability that the apparent signature of petitioner as president of jps is a traced signature and the apparent signature of petitioner as shareholder is a simulated signature the parties have stipulated that if mary ann johnson were called to testify she would testify that the apparent signature of mary ann johnson on the form_2553 does not appear to her to be her signature on date the fresno service_center sent a letter accompanied by the original form_2553 described above the letter was addressed to jps at the address listed on the form_2553 and informed the recipient that the form_2553 could not be processed because the following information was missing the date jps first had shareholders the date jps first had assets the date jps began doing business the last month of the taxable_year for which jps's annual return would be filed and for each shareholder the shareholder's name address and social_security_number the number of shares held and the dates acquired and the internal_revenue_service irs office where the shareholder's individual return would be filed this letter accurately stated most of the information missing when the form_2553 was first received by the fresno service_center but also missing was jps's employer_identification_number and the beginning date of the taxable_year for which the election was to be effective the form_2553 was returned to the fresno service_center and stamped received a second time on date this time the form_2553 contained all of the previously missing information opinion for both petitioner's motion and respondent's cross-motion the normal standards of summary_judgment apply thus for each motion we will grant summary_judgment only if there is no genuine issue as to any material fact and a decision may be rendered as a matter of law the moving party has the burden to show there is no issue of fact and we view the facts in the light most favorable to the party opposing the motion rule b 105_tc_370 petitioner's motion raises the question of whether the election on the form_2553 s_corporation_election was invalid as a matter of law petitioner argues that the s_corporation_election was invalid and that jps was therefore not an s_corporation during the years in issue in this case respondent's cross-motion presents the issue of whether the doctrine_of duty_of_consistency prevents petitioner from denying that jps was an s_corporation during the years in issue we address respondent's cross-motion first because if respondent is correct that the duty_of_consistency applies then we must hold for respondent even if petitioner's argument about the invalidity of the s_corporation_election is correct in substance thus we turn to an examination of the duty_of_consistency respondent's cross-motion the tax_court and the court_of_appeals for the fifth circuit to which an appeal in this case would lie have adopted the triune standard for the application of the duty_of_consistency 854_f2d_755 5th cir affg 87_tc_1087 estate of letts v commissioner t c ___ 105_tc_324 the following elements must be present for the duty_of_consistency to apply a representation or report by the taxpayer on which the commissioner has relied and an attempt by the taxpayer after the statute_of_limitations has run to change the previous representation or to recharacterize the situation in such a way as to harm the commissioner herrington v commissioner supra pincite citing 495_f2d_211 8th cir see also cluck v commissioner supra pincite if all of the elements are present the commissioner may act as though the previous representation is true even if it is not because the taxpayer is prevented from denying its truth herrington v commissioner supra pincite with respect to the first element of the duty_of_consistency respondent alleges that petitioner made representations to respondent that jps was an s_corporation in particular respondent alleges that the initial representation occurred when petitioner filed the form_2553 electing s_corporation status and that petitioner engaged in subsequent representations during taxable years by causing jps to file tax returns as an s_corporation forms 1120-s and by including pass-through income and loss from jps on his tax returns form sec_1040 for the years in issue we first note that the record contains no forms 1120-s filed by jps and no form sec_1040 filed by petitioner thus there is no evidence in the record with respect to those forms from which we can make a factual determination as to any representation by petitioner we have only respondent's allegations on brief which petitioner addresses in an affidavit summary_judgment cannot be granted on the basis of allegations of fact in respondent's brief even if petitioner were to fail to controvert the allegations see smith v commissioner tcmemo_1983_706 with respect to the form_2553 there also remains a question of fact as to whether the form_2553 was a representation made by petitioner respondent concedes that the apparent signatures of petitioner were not affixed by him on the other hand respondent's handwriting expert did not examine the apparent signature of mary ann johnson and respondent makes no concession with respect to that signature in any event respondent argues that petitioner authorized the signatures or otherwise allowed the form_2553 to be filed and subsequently supplemented and that such acts of authorization or allowance constitute a representation for purposes of the duty_of_consistency petitioner has filed an affidavit stating that the signatures that were apparently his on the form_2553 were not authorized by him we find that petitioner's affidavit is sufficient to raise in his second affidavit petitioner asserts that his joint tax returns for the years in issue were prepared by accountants and presented to him for signature petitioner also asserts that the corporate returns for jps were prepared by accountants and presented to him for signature and that decisions to use form_1120s rather than were made by accountants he further asserts that he did not know the difference between a c_corporation and an s_corporation prior to or during the years in issue a genuine issue of material fact as to whether petitioner authorized the signatures or allowed the form_2553 to be filed because there remain genuine issues of material fact as to whether petitioner made representations to respondent with respect to the s_corporation status of jps we will deny respondent's cross-motion we next turn to petitioner's motion petitioner's motion petitioner's motion asks us to hold that jps was not an s_corporation during the years in issue because no valid s_corporation_election was made each party argues that the other has the burden_of_proof with respect to the validity of jps's election of s_corporation status however the allocation of the burden_of_proof depends on why the issue of jps's status as an s_corporation is being raised insofar as respondent's deficiency determination is premised upon jps's s_corporation status petitioner has the burden of overcoming the presumption of correctness of the notice_of_deficiency rule a 290_us_111 kale v commissioner tcmemo_1996_197 to meet that burden petitioner must affirmatively demonstrate the invalidity of the s_corporation_election by jps poulter v commissioner tcmemo_1967_220 affd per curiam 397_f2d_415 4th cir conversely if jps's s_corporation status is a necessary component of an issue on which respondent bears the burden_of_proof such as fraud respondent has the burden of demonstrating the validity of jps's s_corporation_election deficiencies we turn to the deficiency determinations on which petitioner bears the burden petitioner challenges the validity of the s_corporation_election on three grounds that the signatures on the form_2553 were forgeries that were not authorized by petitioner or mary ann johnson that when the form_2553 was stamped received by the fresno service_center on date it was untimely and that when the form_2553 was stamped received on date it was not complete enough to be a valid election and when it was stamped received a second time on date in more complete form it was untimely with respect to the signatures respondent contends that petitioner is precluded from challenging the validity of the s_corporation_election based on irregularities in the form_2553 that were not detectable by respondent since nothing on the face of the form_2553 as submitted indicated irregularities in the signatures petitioner should be precluded from later challenging the validity of the election on the basis of the signatures respondent argues lest taxpayers be given license to work both sides of the street as suits their interests fully articulated respondent's theory is that both taxpayers and the government may challenge an s_corporation_election on the basis of defects that are apparent on the face of the form_2553 but only the government may challenge an election on the basis of defects that are not facially apparent respondent's theory represents an effort to distinguish our opinion in smith v commissioner tcmemo_1988_18 where we accepted a taxpayer's challenge to an s_corporation_election although it was based on a facially apparent defect absence of any signature of an officer authorized to elect for the corporation also in 46_tc_531 we found an s_corporation_election invalid on the basis of a defect that was not facially apparent form signed by corporate officer where actual authority to sign resided with bankruptcy trustee albeit at the behest of the government however we find nothing in smith levy or any of the other cases cited by respondent to suggest that the identity of the challenger or the status of the form_2553 defect as facially apparent or not apparent was important to the result we accordingly reject respondent's contention and permit petitioner's challenge of the s_corporation_election in this case whether or not based on facially apparent defects in the form_2553 it is worth noting however that in smith v commissioner tcmemo_1988_18 where a taxpayer's challenge of an s_corporation_election was sustained the question of whether the taxpayer should nonetheless be estopped from denying the s continued petitioner first argues that the signatures on the form_2553 were forgeries and that the form_2553 was therefore invalid because there was no validly executed election of s_corporation status by an authorized officer and no validly executed shareholder consents as noted above respondent concedes that the apparent signatures of petitioner were not affixed by him but makes no concession with respect to the apparent signature of mary ann johnson more importantly respondent argues with respect to both signatures that they were authorized by petitioner and mary ann johnson and therefore that they were valid an authorized signature is in certain circumstances treated as equivalent to an actual signature 237_f2d_830 5th cir affg in part and revg in part tcmemo_1955_112 28_tc_817 tompkins v commissioner tcmemo_1989_363 cf 758_f2d_1340 9th cir affg tcmemo_1984_202 444_f2d_816 5th cir sec_1_6061-1 sec_1_6012-1 income_tax regs sec_1 6061-2t temporary income_tax regs fed reg date respondent alleges that petitioner and mary ann johnson authorized the signatures on the basis of the fact that jps had a continued corporation status of the corporation was expressly reserved for later disposition id n small number of employees so that no one else had access to an actual signature to trace or simulate the fact that the form_2553 when returned to the jps address for additional information was promptly resubmitted with extensive details concerning jps and the fact that petitioner was in charge of financial operations petitioner puts considerable weight on his affidavit in which he declares that he did not authorize anyone to sign his name we need not accept a taxpayer's self-serving testimony as gospel 87_tc_74 three g trading corp v commissioner tcmemo_1988_ declining to accept self-serving testimony in a summary_judgment case on the other hand we may not merely rely on factual assertions in respondent's brief which are not sufficient to defeat petitioner's motion smith v commissioner tcmemo_1983_706 in this case however the scenario that respondent suggests on brief is sufficiently plausible given the facts in the record for us to find that petitioner has not made a prima facie showing of the absence of a factual issue the form_2553 itself reflects preparation by someone with considerable information concerning jps's affairs therefore respondent need not come forth with affidavits or other documentary_evidence to refute petitioner's position 78_tc_154 rosberg v commissioner tcmemo_1988_267 we find that there is a genuine issue of material fact as to whether the signatures were authorized by petitioner and mary ann johnson accordingly petitioner is not entitled to a summary ruling based on invalid signatures that jps failed to make a valid s_corporation_election petitioner next argues that the form_2553 was untimely filed and that as a result jps was not a valid s_corporation during the years in issue to decide whether an s_corporation_election was timely we look to the law in effect at the time the election was purportedly made see smith v commissioner tcmemo_1988_18 the parties agree that under the code and regulations in effect in the form_2553 had to be filed on or before date the day before thanksgiving in order to be timely under the code and regulations in effect in a new corporation in order to elect s_corporation status from its inception had to make the election during the first month of the corporation's taxable_year the first month of jps's taxable petitioner cursorily raises the argument that jps began doing business as early as date and that the first month of jps's first taxable_year therefore ended date but provides no authority for this contention however elsewhere in his brief petitioner concedes that the last day for filing the form_2553 was date see infra note sec_1372 as in effect for provides as follows an election under subsection a may be made by a small_business_corporation for any taxable_year at any time during the first month of such taxable_year or at any continued year was the period from october through november the day before thanksgiving thus the election had to be made on or before date in order to be timely as previously noted a presumption of correctness attaches to respondent’s notice_of_deficiency necessarily including in continued time during the month preceding such first month such election shall be made in such manner as the secretary shall prescribe by regulations obviously a corporation could not elect s_corporation status in the month preceding its first month of existence the regulations provide in the case of a new corporation whose taxable_year begins after the first day of a particular month the term month means the period commencing with the beginning of the first day of the taxable_year and ending with the close of the day preceding the numerically corresponding day of the succeeding calendar month t he first month of the taxable_year of a new corporation does not begin until the corporation has shareholders or acquires assets or begins doing business whichever is the first to occur sec_1 b income_tax regs jps was not incorporated until date the regulation quoted above refers to the first month of the taxable_year of the corporation and there was no corporation in existence prior to oct thus the first month of jps's taxable_year could not have begun prior to oct at the same time respondent does not dispute that jps either had shareholders had acquired assets or began doing business as of oct accordingly for purposes of petitioner's motion we treat oct as the beginning of the first month of jps's first taxable_year there is no evidence or allegation of any other elections or forms besides the one under discussion here in particular there is no evidence that other forms were filed during the first or last month of any of jps's taxable years the case of a determination of the receipt of s_corporation income the timely filing of a valid s_corporation_election with respect to timeliness the parties have stipulated that the form_2553 was stamped received on date this fact coupled with the presumption of correctness of the notice_of_deficiency entitles respondent to the presumption that the form_2553 was timely by operation of sec_7502 which deems a late delivered document to be filed on the date of the u s postmark in certain circumstances thus in order to rebut this presumption petitioner has the burden of proving that the form_2553 was either postmarked untimely or not mailed at all ie transported by private courier or hand delivered petitioner cannot show this however because the parties have stipulated that it is unknown whether the form_2553 was mailed transported by private courier or hand delivered therefore petitioner is not entitled to a summary ruling based on the untimely filing of the form_2553 that jps failed to make a valid s_corporation_election finally petitioner argues that the form_2553 as stamped received on date was so incomplete that it failed to constitute a valid s_corporation_election and that the form as subsequently supplemented and resubmitted pursuant to the fresno service center's request of date was untimely respondent argues that the form_2553 was sufficiently complete when first received for two reasons first respondent argues that all that is required for a form_2553 to be sufficiently complete is the signature of the authorized officer and the consent of the shareholders citing 66_tc_737 65_tc_1034 revd on other grounds and remanded 585_f2d_436 10th cir garrett garrett p c v commissioner tcmemo_1993_ and leve v commissioner tcmemo_1985_255 second respondent argues that the second submission of the form_2553 demonstrated the validity of the original submission permitting the original submission to be treated as complete and valid with respect to the first argument respondent concededly has found no case in which the election form was incomplete in content in exactly the same respects as the one at issue in this case however petitioner has not cited any case where a form_2553 was found ineffective on the basis of something other than the absence of valid signatures of an authorizing corporate officer or consenting shareholders or untimeliness of filing in any event we need not decide whether the signature of the authorized officer and the consent of the shareholders are sufficient in all cases rather as discussed below we hold that in the circumstances of this case petitioner is not entitled to a summary adjudication that the form_2553 was too incomplete to be considered valid as respondent points out it was not apparent on the face of the form_2553 as first received whether it constituted a valid election the original submission of the form_2553 contained two signatures the apparent signatures of petitioner and mary ann johnson purporting to be shareholder consents nonetheless the fresno service_center would have been unable to determine whether all of the shareholders had consented to the s_corporation_election because the original submission did not list the names of the shareholders further the fresno service_center would have been unable to determine whether the election was timely because the original submission did not contain the date jps first had shareholders the date jps first had assets or the date jps began doing business see supra note none of this information was readily available to respondent by a cursory review of the rest of the form_2553 as in leve v commissioner supra the fresno service_center solicited more information respondent argues in an effort to determine whether the original submission was valid the second submission contained sufficient information from which the fresno service_center could determine whether or not all the shareholders had consented to the election on the original submission and whether or not the original submission was a timely election we conclude that given the in garrett garrett p c v commissioner tcmemo_1993_453 the taxpayer twice submitted a form_2553 with the continued particular circumstances of this case petitioner is not entitled to a summary ruling based on the incompleteness of the form_2553 that jps failed to make a valid s_corporation_election fraud as noted earlier insofar as jps's s_corporation status is a necessary component of an issue on which respondent bears the burden_of_proof such as fraud respondent would have the burden of demonstrating the validity of jps's s_corporation_election respondent would be unable to carry this burden because he would be unable to show that the form_2553 was timely given the stipulations that the form_2553 was stamped received on date days after the last day for filing the form and that it is unknown whether the form_2553 was mailed transported by private courier or hand delivered thus respondent would not be able to demonstrate timely filing on the basis of sec_7502 however respondent need not rely on jps's s_corporation status to prove fraud in this case because he has determined other underpayments not related to s_corporation income from jps and proof that some part of any of these other underpayments was due to fraud would suffice to establish the fraud_penalty with respect to the entire continued second submission much more complete than the first but in that case the first submission did not contain any signatures representing shareholder consents and was therefore invalid underpayment therefore it is potentially irrelevant whether respondent can prove fraud with respect to the jps s_corporation income and likewise irrelevant whether respondent can prove the s_corporation_election was valid as a result we do not believe petitioner has demonstrated that he is entitled to summary adjudication of this issue accordingly for the reasons set out above we will deny petitioner's motion to reflect the foregoing an appropriate order will be issued
